Citation Nr: 0736876	
Decision Date: 11/23/07    Archive Date: 12/06/07

DOCKET NO.  07-21 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
type II.

2.  Entitlement to service connection for a sleep disorder, 
claimed as narcolepsy and/or sleep apnea.

3.  Entitlement to service connection for sinusitis.

4.  Entitlement to service connection for hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Roth, Associate Counsel


INTRODUCTION

The veteran had active service from September 1948 to June 
1954.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Atlanta, 
Georgia.

In October 2007, the Board advanced the veteran's case on the 
docket. 38 U.S.C.A. § 7107(a) (West 2002 & Supp. 2006); 38 
C.F.R. § 20.900(c) (2007).

The issue of entitlement to service connection for hearing 
loss is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's service medical records are not available.

2.  Diabetes mellitus was not diagnosed until 2001, a sleep 
disorder was not identified until 1998, and sinusitis was not 
noted until 1984.  

3.  Diabetes mellitus, a sleep disorder, and sinusitis are 
unrelated to active duty service.  

4.  Exposure to herbicides may not be presumed.  




CONCLUSIONS OF LAW

1.  Diabetes mellitus, type II, was not incurred in or 
aggravated by service, nor may such be presumed to have been 
incurred in or aggravated by active military duty. 38 
U.S.C.A. §§ 1110, 1112, 1131, 1154, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.159 (2007).

2.  A sleep disorder was not incurred in, or aggravated by 
service. 38 U.S.C.A. §§ 1110, 1112, 1131, 1154, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.159 (2007).

3.  Sinusitis was not incurred in, or aggravated by active 
military duty. 38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.159 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2007).  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden 
typically cannot be met by lay testimony because lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Diabetes Mellitus, Type II

The first question for consideration when evaluating a 
service connection claim is whether competent evidence 
demonstrates a current disability.  The Board notes that the 
veteran has a current diagnosis of diabetes mellitus, type 
II.  Specifically, treatment records from Dr. Bush dated 
February 2001 to May 2002 indicated that the veteran has Type 
2 diabetes and takes Glucotrol.  Additionally, VA treatment 
records dated September 2003 to July 2004 reflect treatment 
for diabetes.  Therefore, the evidence of record reflects a 
current diagnosis of diabetes mellitus, type II.  

Regarding the second element of a service connection claim, 
that of in-service incurrence, the Board acknowledges that 
the veteran's service medical records are unavailable.  Where 
service medical records are absent or missing, there is a 
heightened duty of the Board to consider the applicability of 
the benefit of the doubt, to assist the claimant in 
developing the claim, and to explain its decision.  

Significantly, the veteran does not assert that he developed 
diabetes during service.  A review of post-service medical 
evidence does not demonstrate any findings indicative of 
diabetes mellitus, type II, until 2001.  This evidence weighs 
against a finding that diabetes mellitus has been present 
since active duty.  

Next, the multi-year gap between service separation (1954) 
and initial diagnosis of diabetes mellitus (2001), in the 
absence of confirmatory evidence showing continuity of such 
symptoms, does not support the veteran's assertions that he 
has experienced this disorder since active duty.  

As such, the probative evidence is against the claims based 
on continuity of symptomatology.  See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence 
of medical complaints for condition can be considered as a 
factor in resolving claim); see also Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991) (affirming Board's denial of 
service connection where veteran failed to account for 
lengthy time period between service and initial symptoms of 
disability).

Next, in considering whether diabetes mellitus, type II, is 
causally related to active service, the Board notes that lay 
evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  In adjudicating his claim, the 
Board must evaluate the veteran's credibility.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  

In the present case, however, the veteran has not 
specifically endorsed a continuity of diabetes mellitus, type 
II, from the time of separation from service to the present 
time.  In a June 2007 statement, he reflected that he had no 
way of knowing the onset of his diabetes and could not give 
any specifics on the issue.  However, as previously noted, 
such continuity of symptomatology has not been demonstrated 
by the post-service treatment record.  Therefore, the Board 
finds that the veteran is not competent to assess continuity 
of symptomatology.

Finally, no competent evidence of record causally relates any 
diabetes mellitus, type II to active service.  Specifically, 
no medical examiner or treating physician has established or 
suggested a medical nexus between the veteran's diagnosis of 
diabetes mellitus and active duty.  Without any such evidence 
linking the veteran's claim for service connection of 
diabetes mellitus to active military service, the appeal must 
be denied.  

Next, the Board has considered whether presumptive service 
connection is warranted under 38 C.F.R. § 3.309(a).  To be 
entitled to the presumption, such disease must become 
manifest to a degree of 10 percent or more within 1 year from 
the date of separation from service.  See 38 C.F.R. 
§ 3.307(a)(3).  As the evidence of record fails to establish 
any clinical manifestations of diabetes mellitus within the 
applicable time period, the criteria for presumptive service 
connection have not been satisfied.  

Additionally, the Board has also considered presumptive 
service connection for diabetes mellitus based on herbicide 
exposure.  Specifically, the Department of Defense 
acknowledges the use of herbicides for specific units that 
served in areas along the DMZ in Korea between April 1968 and 
July 1969.  See e.g., VHA Directive 2000-027 (Sept. 5, 2000); 
38 C.F.R. § 3.309(e).  In this case, the veteran had service 
in Korea between September 1948 and May 1952; therefore, 
service connection for diabetes on such a basis is not 
warranted.

Sleep Disorder and Sinusitis

As the remaining two claims will be considered on the same 
legal basis, they will be discussed together.  

Again, the first question for consideration in evaluating a 
service connection claim is whether competent evidence 
demonstrates a current disability.  A sleep disorder was 
reported in a February 2000 laboratory report.  In addition, 
treatment records from Dr. Patel dated September 1998 and 
October 1998 indicate that the veteran was seen for a sleep 
disorder.  Moreover, treatment records from Dr. Bush dated 
February 2001 to May 2002 reflect that he was treated for 
narcolepsy.  

Regarding the veteran's sinusitis claim, a report dated 
February 1984 from the Diagnostic Clinic of Houston contains 
an x-ray finding of extensive mucosal thickening of the 
maxillary antrum.  Therefore, a sleep disorder and sinusitis 
have been shown.

With respect to the second element of a service connection 
claim, that of in-service incurrence, as mentioned above, the 
veteran's service medical records are unavailable.  While the 
Board has a heightened duty to consider the applicability of 
the benefit of the doubt, to assist the claimant in 
developing the claim, and to explain its decision, the case 
law does not, however, lower the legal standard for proving a 
claim for service connection. Russo v. Brown, 9 Vet. App. 46 
(1996).  

The veteran maintains that he was exposed to significant cold 
while on active duty and had constant colds since that time 
with chronic sinusitis.  As to a sleep disorder, he contends 
that he fell asleep during breaks as early as July 1952.  A 
review of post-service medical evidence does not demonstrate 
any findings indicative of sinusitis until 1984, and of a 
sleep disorder until 1998.  This evidence weighs against a 
finding that chronic sinusitis and a sleep disorder had been 
present since active duty.  

As noted above, the multi-year gap between service separation 
(1954) and evidence of sinusitis (30 years) and a sleep 
disorder (44 years), in the absence of confirmatory evidence 
showing continuity of such symptoms, does not support the 
veteran's assertions that he has experienced these disorders 
since active duty.  Therefore, service connection based on 
continuity of symptomatology is not shown by the evidence.  

While the Board acknowledges that the veteran is competent to 
provide evidence of his own experience, the fact that he did 
not complain of sinusitis or a sleep disorder within the 
first 3+ decades after separation from service weighs heavily 
against the claim he now makes that he has had problems ever 
since service.  The Board has "the authority to discount the 
weight and probity of evidence in the light of its own 
inherent characteristics and its relationship to other items 
of evidence." Madden v. Brown, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).

Next, no medical professional has ever provided an opinion 
that the veteran's current a sleep disorder or sinusitis are 
related to his period of active duty service.  Without any 
such evidence linking the veteran's claims for service 
connection for a sleep disorder and sinusitis to service, the 
appeal as to these two issues must be denied.  

With respect to all three claims, the Board acknowledges the 
veteran's own belief that his currently-diagnosed diabetes 
mellitus, sinusitis, and a sleep disorder are related to 
active service.  Statements, assertions and histories made by 
the veteran relating his current disorders to service cannot 
be considered competent medical evidence.  

The veteran is competent to give evidence about what he 
experienced; for example, he is competent to discuss his 
current and previous diabetes mellitus symptoms.  See, e.g., 
Layno v. Brown, 6 Vet. App. 465 (1994).   However, he is not 
competent to render an opinion as to the cause or etiology of 
any current disability because he does not have the requisite 
medical knowledge or training, thus, his statements regarding 
nexus or causation are not competent. Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).  

While it is unfortunate that the veteran's service medical 
records are unavailable, the evidence of record allowed the 
Board to thoroughly consider the veteran's claims and to 
provide a well-reasoned analysis as mandated by O'Hare.  
Nonetheless, the evidence of record fails to establish that 
the veteran's currently-diagnosed diabetes mellitus, type II, 
a sleep disorder, and sinusitis were incurred in service.  As 
the preponderance of the evidence is against the claims, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).   

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman held that the VCAA notice requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) applied to all five 
elements of a "service connection" claim. 

As previously defined by the Court, those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability. Upon receipt of an application for 
"service connection," therefore, VA is required to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded. 

In the present case, VA satisfied its duty to notify by means 
of an August 2004 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of his and VA's respective duties for obtaining 
evidence.

Such notice did not inform the veteran of the laws pertaining 
to disability ratings or effective dates.  However, because 
the decision denies the veteran's service connection claim, 
no disability evaluation or effective date will be assigned.  
As such, there can be no possibility of prejudice to the 
veteran.

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claims.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence.  
Specifically, the AOJ letter noted above informed him that 
additional information or evidence was needed to support his 
claims, and asked him to send the information or evidence to 
the AOJ.  Under these circumstances, the Board is satisfied 
that the appellant has been adequately informed of the need 
to submit relevant evidence in his possession.

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the Court held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable AOJ 
decision on a claim for VA benefits.  In the present case, 
the issuance of appropriate VCAA notice preceded the 
unfavorable AOJ decision that is the basis of this appeal, 
thus satisfying the timing requirements under Pelegrini.  

With regard to the duty to assist, it is noted that the 
veteran's service medical records are unavailable.  August 
2004 and May 2005 research responses from the National 
Personnel Records Center concluded that they could not 
identify a record based on the veteran's information and that 
they had difficulty reconstructing service for the veteran.  
Moreover, a May 2007 research response indicated that no 
further search was possible based on the information 
furnished because the index of retired records did not list 
the requested unit.

Where, as here, the service medical records are unavailable, 
the Board has a heightened duty to explain its findings and 
conclusions and to consider carefully the benefit-of-the-
doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  

Further regarding the duty to assist, VA and private post 
service treatment and examination records are associated with 
the claims file.  Moreover, the file contains the veteran's 
own statements in support of his claims.  The Board has 
carefully reviewed such statements and concludes that he has 
not identified further evidence not already of record.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claims.  

In the present case, the veteran has not been afforded a VA 
examination with respect to his service connection claims.  
In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

Here, there is no probative medical evidence indicating that 
diabetes mellitus, type II, a sleep disorder, or sinusitis 
occurred in service or that it may be associated with 
service.  Indeed, the veteran's statements indicating a 
history of post-service symptoms of diabetes mellitus, type 
II, a sleep disorder, or sinusitis do not demonstrate any in-
service relationship.  

Moreover, there is nothing in the record to indicate that the 
veteran sought any treatment for sinusitis until 1984, some 
30 years after his separation from service.  Additionally, 
the evidence of record does not indicate that the veteran 
sought treatment for a sleep disorder until 1998 or diabetes 
mellitus, type II until 2001.  In light of the above, the 
Board finds that an examination is not necessary to decide 
the claims.  See 38 C.F.R. § 3.159(c)(4).  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.


ORDER

Service connection for diabetes mellitus is denied. 

Service connection for a sleep disorder is denied.

Service connection for sinusitis is denied.


REMAND

With respect to the remaining claim for hearing loss, the 
Board observes that the veteran submitted an audiological 
examination in August 2007.  The veteran has not waived RO 
consideration of this additional evidence.  The newly 
submitted evidence is relevant to the issue of entitlement to 
service connection for hearing loss on appeal.  Thus, 
remanding this issue for AOJ consideration of such evidence 
is necessary.  See 38 C.F.R. § 20.1304 (2007). Accordingly, 
these records are referred to the RO for initial review.  Id. 

In light of the additional evidence and the veteran's 
contentions that he was exposed to acoustical trauma in 
service, the Board finds that additional development is 
required in order to satisfy VA's duty to assist the veteran.  

No VA examination has been conducted with respect to his 
claim for service connection for hearing loss, and no medical 
opinion regarding the etiology of the current symptoms has 
been provided by VA.  Such evidence is necessary to decide 
this claim given the additional evidence submitted by the 
veteran.  See McLendon, supra.  Accordingly, a VA examination 
is necessary prior to adjudication of the veteran's claim.  
When the medical evidence is inadequate, VA must supplement 
the record by seeking an advisory opinion or ordering another 
medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).   

Furthermore, the veteran has not been provided VCAA notice 
with respect to his hearing loss claim.  Such notice should 
be provided.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the medical records of 
audiological examination and treatment at 
Sumter Regional Ear Nose and Throat.  Any 
negative search result from Sumter 
Regional Ear Nose and Throat should also 
be indicated in the veteran's claims 
folder.  

2. The veteran should be afforded a VA 
audiologic examination.  The veteran's 
claims folder, including a copy of this 
REMAND, should be reviewed by the 
examiner in conjunction with the 
examination.  Based on review of the 
entire record and examination of the 
veteran, the examiner is asked to:

(a)  identify all diagnoses, indicating 
whether a 	current diagnosis of hearing 
loss exists;

(b)  state whether it is at least as 
likely as not that any currently 
diagnosed hearing loss is causally 
related to the veteran's period of active 
service.  Any opinions should be 
accompanied by a clear rationale 
consistent with the evidence of record.  

3.  Upon completion of the above, 
readjudicate the issue on appeal and 
consider all evidence received since 
issuance of the most recent Statement of 
the Case.  

If any benefit sought on appeal remains 
denied, the appellant and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The purpose of this remand is to notify the 
veteran of the information and evidence needed to 
substantiate his service connection claim, and to further 
develop the veteran's claim on the issue of service 
connection for hearing loss.  

The veteran is advised that failure to cooperate by reporting 
for the examination may result in denial of the claim.  38 
C.F.R. § 3.655 (2007).  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
L. HOWELL
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


